DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-14 are pending.

Election/Restrictions
Applicant's election of invention I, claims 1-6 without traverse in the reply filed on March 16, 2022 is acknowledged. Claims 7-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 3-6 are objected to because of the following informalities: 
Claim 3 recites the limitation “the zeolite” in lines 2-6.  It is respectfully suggested to amend the limitation to “the zeolite particles” for consistent recitation of claim limitation.
Claim 4 recites the limitation “the metal cation” in line 1.  It is respectfully suggested to amend the limitation to “the metal in the metal cation” for clarification purposes. 
Claim 5 recites the limitation “the metal oxide” in line 1.  It is respectfully suggested to amend the limitation to “the metal in the metal oxide” for clarification purposes. 
Claim 6 recites the limitation “the zeolite” in line 1.  It is respectfully suggested to amend the limitation to “the zeolite particles” for consistent recitation of claim limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas et al. (Bifunctional Cu/H-ZSM-5 zeolite with hierarchical porosity for hydrocarbon abatement under cold-start conditions, 2014, Applied Catalysis B: Environmental 154-155, pp. 161-170, hereinafter “Puertolas”). 
In regard to claims 1, 4 and 5, Puertolas discloses a hydrocarbon adsorbent (page 161, Abstract) comprising:
(i) A copper (Cu) cation and a copper (Cu) oxide that are impregnated in zeolite particles (page 162, please refer to section 2.1 preparation of Cu-loaded hierarchical zeolites), wherein copper ion and copper oxide are deposited on the zeolite particles (page 164, right-column, last paragraph), 
wherein the zeliote particles comprise mesopores having a size of about 10 nm diameter (page 164, right-column, 1st paragraph). 
Since the Cu-loaded hierarchical ZSM-5 zeolites were prepared by treating with solutions homogeneously (including copper nitrate) (page 162, please refer to section 2.1 preparation of Cu-loaded hierarchical zeolites), one skilled in the art would have reasonably expected that the mesopores in the final Cu/H-ZSM-5 hierarchical zeolite comprises uniformly formed mesopores. 
In addition, since the disclosure of mesopores having a size of about 10 nm diameter (page 164, right-column, 1st paragraph) taught by Puertolas allows for diameter slightly below/above 10 nm, this encompasses the upper bound of the range 10 nm as recited, thereby this renders the recited range of 2-10 nm prima facie obvious. See MPEP 2144.05.

In regard to claim 2, Puertolas discloses a hydrocarbon adsorbent is used for adsorption and oxidation of hydrocarbons (page 165, see section 3.2 Catalyst performance).

In regard to claim 3, Puertolas discloses the hydrocarbon adsorbent zeolite comprises a mesoporous volume of 0.43 cm3/g (page 163, right-column, 2nd paragraph), the hydrocarbon adsorbent zeolite has a Si/Al molar ratio of 40 (page 162, left-column, 1st paragraph from the bottom), the Cu in the zeolite ZSM-5 is contained in the amount of 7.7 wt%, or 8.6 wt% (page 164, Table 1). 
In light of teachings from Puertolas, in its entirety, the claimed amount of copper cation or copper oxide would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize hydrocarbon adsorbent zeolite activity and utility taking into consideration the operational parameters of the adsorption/oxidation operation using the hydrocarbon adsorbent zeolite (residence time of flowing gas, temperature, pressure, etc.), the geometry of the hydrocarbon adsorbent zeolite bodies, the physical and chemical make-up of the feedstock gas to be treated as well as the nature of the treated gas flows. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Puertolas, and as evidenced by Zhang et al. (Synthesis of self-pillared zeolite nanosheets by repetitive branching, Science, 2012, Vol. 336, pp. 1684-1687, hereinafter “Zhang”)
In regard to claim 6, Puertolas discloses the hydrocarbon adsorbent (page 161, Abstract) comprises hierarchical structure (pages 162-163, see section 2. Experiment). It is known in the art that the zeolite having hierarchical structure encompasses self-pillared structure as evidenced by Zhang (page 1684, Abstract; page 1685, middle column and right column). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772